        

Exhibit 10.1
AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of September 13, 2012 is among Energy Transfer Equity, L.P., a Delaware
limited partnership (the “Borrower”), the Restricted Persons party hereto, the
several banks and other financial institutions signatories hereto (the
“Lenders”), and Credit Suisse AG, as Administrative Agent for the Lenders (the
“Administrative Agent”).
RECITALS
A.    The Borrower, the Lenders and the Administrative Agent are parties to an
Amended and Restated Credit Agreement, dated as of March 26, 2012 (as amended,
modified or supplemented prior to the date hereof, the “Existing Credit
Agreement”).
B.    The Borrower has requested that the Existing Credit Agreement be amended
in the manner set forth herein (the Existing Credit Agreement, as amended by
this Amendment, the “Credit Agreement”), subject to the satisfaction of the
conditions precedent to effectiveness referred to in Section 3 hereof.
C.    NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth in this Amendment, the Borrower, the Administrative Agent and the
Majority Lenders agree as follows:
1.    Amendments to Existing Credit Agreement as of the Amendment Effective
Date. The Existing Credit Agreement is amended, as of the Amendment Effective
Date (as defined below), as follows:
1.1    Amendments to Section 1.01 (Defined Terms).    
(a)    The following definition is added in the appropriate alphabetical order:
“Sunoco Transaction” means the transactions contemplated by (a) that certain
Agreement and Plan of Merger dated as of April 29, 2012 and amended by Amendment
No. 1 thereto dated as of June 15, 2012, and as further amended, restated,
supplemented or otherwise modified from time to time, by and among Sunoco, Inc.,
ETP, ETP GP, Sam Acquisition Corporation, and, for certain limited purposes set
forth therein, the Borrower, and (b) all other agreements entered into in
connection with the foregoing.
(b)    The definition of “SUG Holdco” is hereby amended and restated as follows:
“SUG Holdco” means ETE Sigma Holdco, LLC, a Delaware limited liability company.
(c)    The definition of “Unrestricted Persons” is hereby amended to include, as
Unrestricted Persons, ETP Holdco Corporation, a Delaware corporation, ETE Holdco
Corporation, a Delaware corporation, and each of their respective subsidiaries.
1.2    Amendment to Section 7.04(d). Section 7.04(d) of the Existing Credit
Agreement is hereby amended by adding “(i)” to the beginning of such clause (d),
deleting the semicolon at the end of such clause, and adding the following
language to the end of such clause:    
, (ii) ETP GP may relinquish incentive distribution rights in connection with
the Sunoco Transaction, in the amounts contemplated by the Sunoco Transaction as
of the Amendment Effective Date and (iii) the Borrower or any Restricted
Subsidiary may relinquish incentive distribution rights in connection with any
other transaction



--------------------------------------------------------------------------------

        

so long as the Borrower has delivered a certificate of its Chief Financial
Officer certifying that, for all Applicable Test Periods, Pro Forma Consolidated
EBITDA of the Borrower (as defined below) would not be (or is not expected to
be) less than Consolidated EBITDA of the Borrower without giving effect to such
transaction and relinquishment.   For purposes of the test in clause (iii), (w)
“Pro Forma Consolidated EBITDA of the Borrower” shall mean Consolidated EBITDA
of the Borrower, calculated giving pro forma effect to such transaction and the
associated relinquishment as contemplated by the definition of Consolidated
EBITDA of the Borrower as reasonably determined by the Borrower; (x) “Applicable
Test Period” shall mean the four Fiscal Quarter period most recently ending
prior to such transaction for which financial statements contemplated by Section
6.02(b) are available to the Borrower, and each succeeding non-overlapping four
Fiscal Quarter period during which an amount is being relinquished pursuant to
such relinquishment; (y) calculations made with respect to such succeeding
periods may be based on projected Pro Forma Consolidated EBITDA of the Borrower
and projected Consolidated EBITDA of the Borrower, as reasonably determined by
the Borrower acting in good faith and (z) the Borrower may deliver one or more
additional such certificates for a given transaction at any time if a given
relinquishment is subsequently increased, extended or otherwise modified.
2.    Additional Amendments to Existing Credit Agreement after the Amendment
Effective Date. The Existing Credit Agreement shall be amended, effective as of
the last day of the first full Fiscal Quarter occurring after the consummation
of the Sunoco Transaction, as follows:
2.1    Amendments to Section 1.01 (Defined Terms).
(a)    The definition of “Consolidated EBITDA of the Borrower” shall be amended
and restated as follows:
“Consolidated EBITDA of the Borrower” means, for any period of four Fiscal
Quarters, the sum of (without duplication):
(a)    four times the amount of cash distributions payable with respect to the
last Fiscal Quarter in such period by an MLP or any other Person (unless either
(i) such Person is a Restricted Subsidiary or (ii) such Person is a Wholly Owned
Subsidiary of the Borrower that is an Unrestricted Person and such distributions
are funded, directly or indirectly, with substantially contemporaneous
Investments by the Borrower or a Restricted Person) to the Borrower or its
Restricted Subsidiaries in respect of limited partnership units in such MLP or
Equity Interests in such a Person, to the extent actually received on or prior
to the date the financial statements with respect to such Fiscal Quarter
referred to in Section 6.02 are required to be delivered by the Borrower;
provided that if the Borrower has acquired or disposed of any limited
partnership units in such MLP or the Borrower or any of its subsidiaries has
made a Specified Acquisition or Specified Disposition at any time after the
first day of such Fiscal Quarter, the determinations in this clause (a) shall be
made giving pro forma effect to such acquisition or disposition as if such
acquisition or disposition had occurred on the first day of the Fiscal Quarter;
plus
(b)    four times the amount of cash distributions payable with respect to the
last Fiscal Quarter in such period by an MLP to the Borrower or its Restricted
Subsidiaries in respect of the general partnership interests or incentive
distribution rights to the extent actually received on or prior to the date the
financial statements with respect to such Fiscal Quarter referred to in Section
6.02 are required to be delivered by the Borrower; provided that if the Borrower
has acquired or disposed of any general partnership interests or incentive
distribution rights in an MLP at any time after the first day of such Fiscal
Quarter, the determinations in this clause (b) shall be made giving pro forma
effect to such acquisition or disposition as if such acquisition or disposition
had occurred on the first day of the Fiscal Quarter; plus
(c)    Consolidated Net Income of the Borrower and its Restricted Subsidiaries
for such four Fiscal Quarter period, plus, but without duplication, (i) each of
the following to the extent deducted in determining such Consolidated Net Income
(A) all Consolidated Interest Expense, (B)



--------------------------------------------------------------------------------

        

all income taxes (including any franchise taxes to the extent based upon net
income), (C) all depreciation and amortization (including amortization of
intangible assets), (D) Prepayment Hedge Termination Expenses to the extent not
included in Consolidated Interest Expense, (E) any other non-cash charges or
losses (including any non-cash losses resulting from the impairment of
long-lived assets, goodwill or intangible assets), and (F) any fees, expenses or
charges relating to any offering of Equity Interests, any Investment,
acquisition or Indebtedness permitted to be incurred hereunder (in each case
whether or not successful) minus (ii) each of the following (A) all non-cash
items of income or gain which were included in determining such Consolidated Net
Income, and (B) any cash payments made during such period in respect of items
described in clause (i)(E) of this clause (c) subsequent to the Fiscal Quarter
in which the relevant non-cash charges or losses were reflected as a charge in
the statement of Consolidated Net Income; provided that if the Borrower or its
Restricted Subsidiaries has made a Specified Acquisition or Specified
Disposition at any time after the first day of such four Fiscal Quarter period,
the determinations in this clause (c) shall be made giving pro forma effect to
such acquisition or disposition as if such acquisition or disposition had
occurred on the first day of such four Fiscal Quarter period. For the avoidance
of doubt, the determinations in this clause (c) shall not include Consolidated
Net Income attributable to distributions that are otherwise part of the
calculation of Consolidated EBITDA of the Borrower pursuant to clause (a) or (b)
above.
(b)    The defined term “Consolidated EBITDA of SUG” shall be deleted in its
entirety.
(c)    The defined term “SUG Pro Forma Cash Distributions” shall be deleted in
its entirety.
(d)    The definition of “Value” shall be amended and restated as follows:
“Value” means as of any date of determination (i) the combined market value of
limited partnership units of each MLP held by the Borrower as determined by
reference to the price of the common units of such MLP as quoted on the New York
Stock Exchange at the close of business on the date of determination plus (ii)
20 times Consolidated EBITDA of the Borrower derived from the general
partnership interests and incentive distribution rights under the Agreement of
Limited Partnership of such MLP as in effect from time to time (other than
expenses relating to the Borrower) for the four Fiscal Quarter period most
recently ended prior to the date of determination as set forth in clause (b) of
the definition of “Consolidated EBITDA of the Borrower” plus (iii) 12.5 times
Consolidated EBITDA of the Borrower derived from any Person other than an MLP
for the four Fiscal Quarter period most recently ended prior to the date of
determination as set forth in clause (a) of the definition of “Consolidated
EBITDA of the Borrower.”
3.    Amendment Effectiveness. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:
(a)    the Administrative Agent shall have received:
(i)    an original counterpart of this Amendment, duly executed by the Borrower,
the Administrative Agent, each Restricted Person and the Majority Lenders; and
(ii)    a certificate signed by a Responsible Officer of the Borrower certifying
that the representations and warranties of the Borrower set forth in Section 5
of this Amendment shall be true and correct; and
(b)    the Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced at least one (1) day
prior to the Amendment Effective Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the Amendment Effective Date (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).



--------------------------------------------------------------------------------

        

The date on which such conditions have been satisfied (or waived) is referred to
herein as the “Amendment Effective Date”.
4.    Defined Terms. Each capitalized term not defined in this Amendment shall
have the definition ascribed such term in the Existing Credit Agreement.
5.    Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each of the Lenders as follows:
(a)    This Amendment has been duly authorized by all necessary limited
partnership action and constitutes the binding obligation of the Borrower.
(b)     After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing.


(c)    The representations and warranties of the Borrower set forth in the
Credit Agreement shall be true and correct in all material respects on and as of
the Amendment Effective Date, both before and after giving effect to this
Amendment, provided, however, for purposes of this Section 5(c), (i) to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct as of such earlier date, and (ii) the
representations and warranties contained in Section 5.06(a) of the Credit
Agreement shall be deemed to refer to the most recent financial statements
furnished pursuant to Section 6.02 of the Credit Agreement.


6.    Confirmation of Loan Documents.    By its execution on the respective
signature lines provided below, as of the Amendment Effective Date, each of the
Restricted Persons hereby confirms and ratifies all of its obligations and the
Liens granted by it under the Loan Documents (in each case, as amended hereby as
of such date) to which it is a party, represents and warrants that the
representations and warranties set forth in such Loan Documents are complete and
correct in all material respects on the date hereof as if made on and as of such
date, except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be complete and correct in all material respects as of such
specified earlier date and confirms that all references in such Loan Documents
to the “Credit Agreement” (or words of similar import) refer to the Credit
Agreement as amended hereby as of such date without impairing any such
obligations or Liens in any respect.


7.    Effect of Amendment. On and after the Amendment Effective Date, each
reference to the Existing Credit Agreement in any Loan Document shall be deemed
to be a reference to the Existing Credit Agreement, as amended by this
Amendment. On and after the Amendment Effective Date, this Amendment shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents. On and after the Amendment Effective Date, the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”, and
words of similar import, as used in the Credit Agreement, shall, unless the
context otherwise requires, mean the Credit Agreement.


8.    Confidentiality. The parties hereto agree that all information received
from the Borrower or any Subsidiary in connection with this Amendment shall be
deemed to constitute Information, for purposes of Section 10.07 of the Credit
Agreement, regardless of whether such information was clearly identified at the
time of delivery as confidential.


9.    Counterparts. This Amendment may be executed by all parties hereto in any
number of separate counterparts each of which may be delivered in original,
facsimile or other electronic (e.g., “.pdf”) form and all of such counterparts
taken together constitute one instrument.


10.    References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment refer to this Amendment as a whole and not to any particular
article, section or provision of this Amendment.



--------------------------------------------------------------------------------

        

11.    Headings Descriptive. The headings of the several sections of this
Amendment are inserted for convenience only and do not in any way affect the
meaning or construction of any provision of this Amendment.
12.    Governing Law. This Amendment is governed by and will be construed in
accordance with the law of the State of New York.
13.    Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.


[Signatures on following pages.]











--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
BORROWER:


ENERGY TRANSFER EQUITY, L.P., on behalf of itself and as
the sole member of ETE GP ACQUIRER LLC,
the sole member of ETE SERVICES COMPANY, LLC,
the sole member of ETE NEWCO 1 LLC, on behalf of itself and as
the sole member of ETE NEWCO 2 LLC, on behalf of itself and as
the sole member of ETE NEWCO 3 LLC, on behalf of itself and as
the sole member of ETE NEWCO 4 LLC, on behalf of itself and as
the sole member of ETE NEWCO 5 LLC, on behalf of itself and as
the sole member of ETE NEWCO 6 LLC, on behalf of itself and as
the sole member of ETE NEWCO 7 LLC, on behalf of itself and as
the sole member of ETE NEWCO 8 LLC, on behalf of itself and as
the sole member of ETE NEWCO 9 LLC, on behalf of itself and as
the sole member of ETE NEWCO 10 LLC
By: LE GP, LLC, its general partner
By:   /s/ John W. McReynolds    
John W. McReynolds
President and Chief Financial Officer


ENERGY TRANSFER PARTNERS, L.L.C.


By:   /s/ Martin Salinas Jr.                
Martin Salinas Jr.
Chief Financial Officer

Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

        

REGENCY GP LLC, on behalf of itself and as
a member of REGENCY EMPLOYEES MANAGEMENT LLC,
the general partner of REGENCY GP LP, as
the sole member of REGENCY EMPLOYEES MANAGEMENT HOLDINGS LLC, on behalf of
itself and as
a member of REGENCY EMPLOYEES MANAGEMENT LLC


By:   /s/ Michael J. Bradley                 
Michael J. Bradley
President and Chief Executive Officer

Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

        

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and a Lender
By:   /s/ Doreen Barr     
Name: Doreen Barr
Title: Director
By:   /s/ Michael Spaight     
Name: Michael Spaight
Title: Associate

Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

        

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender
By:   /s/ William Jones     
Name: William Jones
Title: Vice President

Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

        

BANK OF AMERICA, N.A., as a Lender
By:   /s/ Joseph Scott     
Name: Joseph Scott
Title: Director

Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

        

SUNTRUST BANK, N.A., as a Lender
By:   /s/ Carmen Malizia     
Name: Carmen Malizia
Title: Vice President

Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

        

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By:   /s/ Ming K Chu         
Name: Ming K Chu
Title: Vice President




By:   /s/ Virginia Cosenza         
Name: Virginia Cosenza
Title: Vice President



Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

        

CITICORP NORTH AMERICA, INC., as a Lender
By:   /s/ Todd Mogil         
Name: Todd Mogil
Title: Vice President

Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

        

AMEGY BANK NATIONAL ASSOCIATION, as a Lender
By:   /s/ John G. Murray     
Name: John G. Murray
Title: Senior Vice President



Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement